Title: From John Adams to Boston Patriot, 10 August 1811
From: Adams, John
To: Boston Patriot





Quincy, Aug. 10, 1811

    
 Some honourable gentlemen, from the ardor of their benevolence to me, and their laudable desire to excite jealousy, envy, and hatred between me and Mr. Jay, for the public good: have been pleased to publish to the world assertions concerning the negotiations of the peace of 1782, which ought to be subjected to their own “Analysis of Investigation.”
1. One honourable gentleman has printed, “that Mr. Jay was the principal negotiator at the peace; and in treating with the English, took a lead as honorable to his talents as to his integrity.” This gentleman gave us his name.
2. Another honourable gentleman has repeatedly and at the distance of many years, represented one man as the preserver of his country, and especially of the fisheries, &c. and that one man was Mr. Jay. This gentleman has given his name, not less I think, than four times, with vehement emphasis to this representation.
3. Another gentleman, certainly in my estimation not less honourable than either of the other, has been pleased to assert, that the articles of the treaty were agreed and settled before Mr. Adams’ arrival from Holland. This gentleman, however, had the discretion and the modesty, to conceal his name.
    4. It was generally reported in America that Mr. Jay had joined Mr. Adams in the negotiations at the peace; but some it seems, were of opinion, that Mr. Adams joined Mr. Jay. The first report was the most natural; because Mr. Adams’ sentiments had been known two years before in America; Mr. Jay’s not till the treaty was made. Let me dispatch the last, in the first place, because it is the most insignificant. it is unnecessary to say upon this point any thing more than this: if we must dispute like school-boys, it would be best to decide all such disputes as we all were wont to do when we were school-boys, by saying, buna Ingenia jungunter.—Adams and Jay, or if you will, Jay and Adams, both understood the rights of their country; both felt their obligations to support the character of their country; and both were determined to do their duty, and did it. So much for this important point—Number 4. Return we now to No. 1.
    1. In what sense and in what extent Mr. Jay could be said to be the principal negotiator, has been explained at full length. It consisted in two points—1. Refusing to treat or confer, till Mr. Oswald had a commission to treat with him in character as representative of a sovereign and free state—2. In refusing to communicate every thing to the Comte de Vergennes. In my journal I have written that the glory of obtaining a new commission for Mr. Oswald, was all his own, i.e. Mr. Jay’s; this was written according to the fact as I then understood it. Not till long afterwards did I know of the letters between Dr. Franklin, Mr. Oswald, and Lord Townsend, which demonstrated that though Franklin was complaisant enough to the advice of Vergennes, to be willing to confer with Fitzherbert or Oswald, without a proper commission, yet he was earnest in his endeavors with Mr. Oswald to obtain one; and perhaps his name was necessary to obtain it. The expression in the journal—this glory is all his own, may therefore be too strong.
In what sense and to what extent Mr. Jay took “a lead” or “the lead,” must by this time be nearly understood. It may be more fully understood by the following observations.
    1. He did not take a lead in defence and preservation of the Province of Maine and  Neither Mr. Jay nor Dr. Franklin knew any thing about the subject; and if they had perfectly understood it, they had no kind of documents or evidence to support their allegations, whatever they might have been.
    2. He did not take a lead in determining the  boundary against Canada, though he had an equal share with either of his colleagues in this service. When this was performed, Mr. Adams, Mr. Jay, and Mr. Oswald were together. Dr. Franklin not yet arrived. We had taken unwearied pains to convince the English gentlemen of the importance to both countries of a boundary, that should be ascertained by nature, unchangeable, easily and certainly distinguishable, that should prevent all disputes among the people in America, the inhabitants of Canada on one side, and of the United States on the other. Lakes and rivers were objects more easily distinguishable with precision than either mountains or morasses, and therefore water was urged as a more distinct boundary than air or earth. When water appeared to all to be the most determinate, the question was started, where shall the line be now? Shall it be the shores of Canada and leave the lakes and rivers all in the United States; or shall it be the shores of the United States and leave all the water in Canada? Every one saw instantly that either of these lines would be the worst line possible, and involve the two countries immediately in a quarrel. Adams said in medio . Take the middle. How? Where is the middle? The map of the continent lay upon the table. Adams took a pencil in his hand and began at St. Lawrence river, and pointed along through all the lakes and waters to the Lake of the Woods. But how will you express it in words? Adams began, and put into such language as occurred to him, the article. Oswald and Jay both  take a pen and put it down in writing. Pen, ink and paper being before him, he wrote the article as it now stands in the treaty. The middle of the lakes and the middle of the water communications between the lake and a free navigation to the inhabitants on both sides  intermediate waters.
    Now, I see no lead in this. Adams never pretended at any lead. The share he had in it was perfectly accidental. He happened to sit nearest to the table, the map and the pen. Had Mr. Jay sat in the same place he would have been called upon to do, what Mr. Adams did, and would perhaps have expressed it better.
    This is boyish, babyish trash! But who has been the cause of it? Alexander Hamilton. It is this man who has exposed Mr. Jay to this disagreeable Analysis! Mr. Jay never pretended to any lead. It is his pretended friend who has pretended it for him. Mr. Jay never assumed any lead. He is a modest, discreet man, nothing assuming in his nature, his habits or his manners.
    Indeed it would not have been very modest in Mr. Jay to have assumed or pretended to assume any lead of me. I had been fifteen months before him, in the commission for peace: I had resided two years before him in France, in the scene of action; I was now at the head of the commission for peace; I was ten years at least older than him in age; we had served in Congress together in 1774, 1775, and 1776. He had taken no lead of me there. We had there formed a mutual esteem of each other’s integrity, though in constant opposition to each other in debate. Instead of his taking the lead of me, I had taken the lead of him, if there was any leading in the . I had led him into independence; or if his friends will not allow that he was led, I will say that, with the aid of others and of none more than Mr. Gerry, our present Governor, I drew him into independence in opposition to his inclination, to all his influence, all his talents, and all his eloquence, which were all very respectable. I say this freely and with emphasis, because I know Mr. Jay is a conscientious man, and acted upon principle; and I presume to this day is ready to acknowledge and to glory in it, that he opposed independence to the last; though he thought his country had a right to decide in opposition to his opinion, and that it was his duty to be governed by the sovereign judgment and will of the nation: knowing and allowing at the same time that her cause was just.

    In what article begun did he take the lead? was it in defence of the fisheries? Mr. jay will not say this I know; and I believe that no man living or dead would say it, and subscribe his name to it. Every man who ever knew any thing about it knew that Adams said ten times more upon the subject than both his colleagues; that there was scarcely a day for a month that he did not produce some new draught, some new modification of the article, till he obtained it as it stands in the treaty: but that he did not obtain it, in the last moment of the conferences, but by a determined asseveration that he never would set his hand to any treaty without this article in it. When this asseveration was echoed by Mr. Laurens, in a tone equally decided, and the British ministers saw that no peace could be made without it, with great reluctance they gave it up.
    I had taken much pains with my colleagues, Franklin and Jay, to pursuade them to agree with me to make the article relative to the fisheries, an ultimatum: and to inform the British ministers candidly that no peace could be made without it; but I never could prevail with either. Mr. Laurens alone, very unexpectedly to me, at the last critical moment concorded with me and carried the point.
    Mr. Jay however, in all other cases cordially and ably supported me in the claim of the fisheries; and I pretend to no more merit than he had in this business; but I utterly deny that he had any lead, or more merit in it.
    We come now to the second honorable gentleman:—
    2. This gentleman had never read the journal, nor seen it, nor perhaps ever heard of it till he read Hamilton’s pamphlet. By that it appears that the reading of it was interrupted and stopped in congress and the manuscript returned to the Massachusetts delegate, (Mr. Jackson, for whom it was intended, and who afterwards returned it to me.) If the gentleman had ever read that journal or in any other way known any thing of the rise, progress and termination of the negotiation, he would have seen that four men, instead of one man only, had a great share in the transaction, and that one other at least had been as active and industrious and done and accomplished as much as that one—excepting only the writing the memorial to the comte de Vergennes, which Dr. Franklin refused to sign, but which however does not appear to have had any effect, unless we suppose that it was shewn to Mr. Oswald and convinced him of the necessity of a proper commission.—It was not however the reasoning but the necessity that produced the commission. They knew that neither Adams nor Jay would treat without it—and peace was necessary to the existence of that ministry. The air, the tone, with which this story of the “one man” has been so often repeated, shews the design of the writer to have been the mortification of another man, rather than a compliment to the one man. But he has missed his mark because he had no solid ground of truth on which to stand when he took his aim.
    3. The next modest assertion is that the articles of the treaty were settled before Mr. Adams’ arrival. If this is true, both Dr. Franklin and Mr. Jay must have declared wilful falsehoods, for both of them assured me that nothing had been done, no conferences had been begun. The thing speaks for itself. Jay would not treat nor confer for one reason. Franklin would not for an opposite reason. The business therefore was suspended and stood still.
    The truth is, as Mr. Fitzherbert very candidly expressed it, the British ambassadors were no more than pens in the hands of the cabinet at St. James’. They had by their instructions no power to agree to a single article when I arrived. They could do no more than converse with us, hear our proposals and our reasons, make their proposals and give us their reasons, and then transmit the whole by special messengers across the channel to their constituents, and then wait for further instructions. This was the course from week to week if not from day to day, during all the conferences. As I have said before, one gentleman crossed the channel eight or ten times, upon such messages. Mr. Stratchy, another messenger, went to and fro, I know not how many times. The ancient clerk to the board of trade and plantations was another confidential messenger forward and backwards. All these we know. How many other secret couriers, both for diplomatic communications and for speculation in the stocks, we know not—but this much is certain: Mr. Oswald had not authority to agree to any one point, until the last return of Mr. Stratchy from London, a very few days before the thirtieth of November—nor was he then left at liberty to consent to any thing without the advice and consent of Mr. Fitzherbert, Mr. Whiteford, and I believe, Mr. Stratchy. The royalists, the fisheries, the boundaries and every thing else, were contested to the last moment of the last evening. Dr. Franklin, Mr. Jay, Mr. Laurens and Mr. Adams were in one room on the evening of the 29th of November—Mr. Oswald, Mr. Fitzherbert, Mr. Whiteford and Mr. Stratchy, were in another room in the same house. The British gentlemen came to our room I believe half a dozen times in the course of that night, to urge, to insist, to coax and to threaten, upon one point or another, more especially the fisheries and the tories. When they had argued and laboured, and received answers, they retired to their own room to deliberate and reason with one another, then they would return to us—until at a late hour of the night Adams and Laurens declared with a loud voice, no treaty without the fisheries, and Franklin, Jay, Laurens and Adams, all declared with equal decision that nothing more could be done for the loyalists. Then the Britons retired once more to their chamber and after a deliberation of perhaps half an hour, they returned to us, and declared that they had all agreed to advice Mr. Oswald to agree with us. To-morrow morning was appointed to sign and accordingly the next day, November the 30th, one thousand seven hundred and eighty-two, the provisional articles were signed and sealed.
    Now I ask, is there truth? is there honor? is there justice? is there candour? is there conscience? is there shame—in this world? If there is, and I doubt not there is, let these honorable gentlemen confess their ignorance or their guilt.
    In considering the assertion of the first gentlemen, that Mr. Jay took a lead, &c. I forgot to mention two points, the debts and the loyalists. As to the debts it is idle talk of any lead, because Dr. Franklin, Mr. Jay and Mr. Adams, upon the first moment of their explanation of their sentiments to each other, perfectly agreed to make no difficulty on this head, viz. in recommending to the states to remove all obstacles to the legal recording of all bona fide debts. The morality, the sacred nature of private contracts, had more weight in this than political motives.
    As to the royalists, perhaps neither of the negotiators were ambitious of taking a lead in their favor. If there was any lead, it was taken by Dr. Franklin against them—for he was so earnest as to commit to writing and consign to the written records of the negotiation, arguments against them, that none of the British ministers could ever answer, and that all mankind cannot answer to this day. Sentiments of generosity, magnanimity, forgiveness of injuries, &c. uniting with hopes of healing wounds, &c. and it must be confessed with some political considerations, finally prevailed with the American ministers to acquiesce in the article relative to the loyalists as it stands in the treaty.
    Although it is not possible to repent of any thing that has been done conscientiously, upon mature and deliberate consideration, for the public good, yet many things have happened since, to excite frequent and serious reflections upon the subject.


John Adams.




